DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14, 18-20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5 line 23, the phrase “the plane” is unclear.  The phrase is unclear in that there are other planes previously claimed it is unclear which of these planes is being referenced.  Assuming this phrase is referencing the plane introduced in the previous line (line 22), the “plane” disclosure needs to have a name.  The other planes are called “center” and “reference”.  Naming the line 22 plane and using the name in line 23 makes it clear which plane is being referenced.    
With regards to claim 8, as written, one razor blade of the first arrangement now has more than one cutting edge which is not supported.  It is unclear which of the first and second blades the phrase “the razor blade of the first blade arrangement” is 
With regards to claim 11, the phrase “a razor blade” is unclear.  It is unclear if this phrase is introducing a new blade or not.  The phrase should be replaced with “the first razor blade” to reference back to the previously disclosed blade.
With regards to claims 11 and 12, the very last phrase in each claim “attached to said razor blade” is unclear and unnecessary since the beginning of the claim clearly says that the blade includes the engaging member.  The phrase should be deleted in both claims.   
With regards to claim 18, it is unclear what structure allows for the caps to be part of the cartridge.  As written, both caps make up a part of the cartridge in a way unrelated to the housing which is not supported.  Disclosing the caps are on the housing overcomes the rejection.
With regards to claims 19 and 20, it is unclear how the cutting edges are within the reference plane when claim 5 defines the reference plane by being tangential to the cutting edges.  How can the edges be within the plane and tangential to the plane at the same time?
Claim 20 recites the limitation "the cutting edges of the razor blades of the second blade arrangement".  There is insufficient antecedent basis for this limitation in the claim.  The second blade arrangement has not been disclosed as having more than the at least first razor blade.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13, and 18-20 are rejected (claims 19 and 20 as best understood) under 35 U.S.C. 103 as being unpatentable over Figure 74 of Andrews (6,161,288) (hereafter referred to as A74) in view of Iaccarino et al. (2012/0124840).  
With regards to claims 5, 13, and 18-20, A74 discloses the invention including a cartridge (1070) configured for shaving in a first direction and a second direction substantially opposite to the first direction (abstract), a housing having a width, length, a shave side, and a handle attachment side (1070), a first blade arrangement including at least a first razor blade (1078R) and a last razor blade (1078F) each having a cutting edge at the shave side (Fig. 74), the first arrangement being mounted within the housing is configured to shave when the cartridge is translated in the first direction (Fig. 74), a second blade arrangement including at least a first razor blade having a cutting edge a the shave side (1080R), the second arrangement being mounted within the 
However, with regards to claims 5-7 and 13, A74 fails to disclose the bar is offset relative to the pivot axis, the pivot axis is disposed between the center plane and the tangential plane, the pivot axis is closer to the cutting edge of the first razor blade of the first arrangement then the cutting edge of the of the last razor blade of the first arrangement, the pivot axis is disposed a distance no more than 0.5 mm from the reference plane in a direction toward the handle attachment side, and the features are disposed between the pivot axis and the second blade arrangement.
Iaccarino et al. teach it is old and well known in the art of pivotal connections of shaving cartridges to incorporate structure allowing for an off-center pivot axis located 
To the degree it can be argued that A74 fails to teach any pivoting, the rejection should be interpreted as Iaccarino et al. teaching pivoting structure to be added to A74 instead of Iaccarino et al. modifiying the existing pivot structure of A74.  
Iaccarino et al. teach an off-center pivot but within the housing pivot axis location.  Figure 73 of Andrews teaches a central pivot axis AA.  Figure 70 of Andrews teaches another pivot axis location at 988.  The three of these together provide evidence that pivot locations can be placed in many different positions.  These different positions would allow different forces to be applied to correspond with the infinite number of facial features of the users.  Between the teachings of Iaccarino et al., Pivot AA in Figure 73 of Andrews, Pivot axis 988 in Figure 70 of Andrews, it would have been within one’s technical skill to have utilized pivoting structures allowing for the pivot axis to be in any reasonable position including the claimed position disclosed in claims 5-7 and 13.  Therefore, it would have been an obvious matter of design choice to modify the device of A74 in view of Iaccarino et al. to obtain the invention as specified in claims 5-7 and 13.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over A74 in view of Iaccarino et al. as applied to claim 5 above, and further in view of Royle (20100281694).  
A74 in view of Iaccarino et al. disclose the invention but fail to disclose the cutting edges face the center plane.
Royle teach it is old and well known in the art of cartridges with blades facing in different directions for the cutting edges to face a center plane (Fig. 3).  Such a blade orientation allows for the same intended function to take place as disclosed in A47.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided A74 in view of Iaccarino et al. with the blade edge orientation, as taught by Royle, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over A74 in view of Iaccarino et al. as applied to claim 5 above, and further in view of Figure 72 of Andrews (6,161,288) (hereafter referred to as A72).
A74 in view of Iaccarino et al. disclose the invention but fail to disclose the first arrangement includes a first number of blades greater than a second number of blades in the second arrangement.

Claims 11 and 12 rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over A74 in view of Iaccarino et al. as applied to claim 5 above, and further in view of Hobson, Sr. et al. (9,032,628).  
A74 in view of Iaccarino et al. disclose the invention but fail to disclose at least one blade from each arrangement has a skin engaging member attached to the blade.
Hobson, Sr. et al. teach it is old and well known in the art of cartridges with blades to incorporate a skin engaging member attached to the blades (30, Fig. 3).  Such a modification allows for a more comfortable shave.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided A74 in view of Iaccarino et al. with the engaging members, as taught by Hobson, Sr. et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over A74 in view of Iaccarino et al. as applied to claim 5 above, and further in view of Brown, JR. (2004/0055156).  
A74 in view of Iaccarino et al. disclose the invention but fail to disclose the features extend through the reference plane.
Brown, JR. teaches it is old and well known in the art of cartridges with surface features to incorporate surface features extending through a reference plane (Fig. 2).  Such a modification allows for more of the surface feature to engage the surface being shaved.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided A74 in view of Iaccarino et al. with surface features, as taught by Brown, JR., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over A74 in view of Iaccarino et al. as applied to claim 5 above, and further in view of Jessemey et al. (D665,948).  
A74 in view of Iaccarino et al. disclose the invention including the housing has opposed lateral portions (Fig. 74, similar to what is shown in Fig. 71).
However, A74 in view of Iaccarino et al. fail to disclose the lateral portions each include an indented lateral portion.
.
Response to Arguments
Applicant's arguments filed 1-11-21 have been fully considered but they are not persuasive.  The rejection of A74 (Andrews) in view of Iaccarino et al. remains because Figures 69-70 of Andrews clearly show a cartridge with the blade arrangements of A74 can have a pivot structure on the order of Iaccarino et al.  Figures 66-68 of Andrews show a movable pivot can be used with blade arrangements similar to A74.  Andrews as a whole shows many different types of pivots with cartridges having blade arrangements and it would have been well within ones technical skill to swap out the pivots with any reasonable known cartridge pivot structures.  It is noted that none of the references cited in the art rejection discuss skin bulge issue discussed in the arguments but Applicant’s claim 5 does not as well.  Discussing how the pivot axis is offset from the guard bar and between the planes addresses skin bulge with regards to particular forces in claim 5 appears to overcome the rejection.  Language specifically used in the specification should be used in claim 5 if Applicant decides to use this suggestion.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724